Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 11 and 20
Cancelled: 2-3, 10, 12-13 and 19
Added:
Therefore, claims 1, 4-9, 11, 14-18 and 20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8,345,017 B1, hereinafter “Cho”), in view of Zotov et al. (US 2007/0180400 A1, hereinafter “Zotov”) and Madan et al. (US 2005/0091578 A1, hereinafter “Madan”). 

As to claim 11, Cho (Fig. 1A) discloses an information handling device (100), comprising: 
a display screen (170; Col. 7 lines 42-50);  
one or more processors (112; Col. 6 lines 1-6);  
a memory storing instructions accessible to the one or more processors (120; Col. 6 lines 26-48), the instructions being executable by the one or more processors to:
detect, within -a portion of an application running on the information handling device (Fig. 2B; as we can see an app to display the written material is running), that a predetermined gesture is drawn to form a predetermined shape (210; Col. Col. 9 lines 1-5), wherein no user input is bounded by the predetermined shape when the predetermined shape is detected (Fig. 2C element 215, no user input is yet entered);  
detect, after the predetermined shape is drawn, that user input is provided within a boundary of the predetermined shape (Col. 9 line 6-17); and 
classify, subsequent to detecting the user input within the boundary of the predetermined shape, the user input as note data (Col. 8 lines 53-59, Col. 16 lines 34-46). 
Cho does not disclose detect, within -a portion of an application running on the information handling device, that a predetermined shape, wherein no user input is bounded by the predetermined shape when the predetermined shape is detected
remove the predetermined shape and the note data from the application; and
provide, in a predetermined location outside the application, a note including the user note data. 
detect, within -a portion of an application running on the information handling device (407), that a predetermined shape (Fig. 4A element 411), wherein no user input is bounded by the predetermined shape when the predetermined shape is detected (Para. 0044, “Certain applications may be configured to accept pen strokes as input and shapes drawn by the user in the application window, for example, [as] a drawing application or a note taking application running on the computer”). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In combination, Zotov performs the same function, drawing a predetermined shape to enter notes within the predetermined shape, as it does separately of Cho. Cho performs the same function, drawing a gesture to generate a predetermined shape to enter notes within the predetermined shape, as it does separately of Zotov.  Therefore one of ordinary skill in the art could have combined the elements claimed by known method, and that in combination, each element merely performs the same function as it does separately.  The results of the combination would have been predictable and resulted in modifying Cho to draw a predetermined shape of text input box directly to enter notes as disclosed by Zotov such that it would be more intuitive for users to draw the text boxes of different sizes. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of filing.
And, Madan teaches remove the predetermined shape and the note data from the application (Fig. 8 element 801; Fig. 13 element 1301; Para. 0062-0063, 0068, the notes can be moved to different states); and
provide, in a predetermined location outside the application, a note including the user note data (Para. 0047, notes may be stored as individual files).

	The above rejection also stands for the corresponding method of claim 1 and the corresponding media claim of 20. 

As to claim 14, Cho does not disclose the information handling device of claim 11, wherein the user input note data remains in an application rendered in the display screen after the user input note data is provided in the predetermined location.
However, Madan teaches the information handling device of claim 11, wherein the user input note data remains in an application rendered in the display screen after the user input note data is provided in the predetermined location (Para. 0047, auto save of the sticky note). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Madan to auto save the sticky note frequently in the device disclosed by Cho/Zotov. The motivation would have been to ensure the user data is not lost. 
The above rejection also stands for the corresponding method of claim 4. 

 	As to claim 15, Cho (Fig. 6) discloses the information handling device of claim 11, wherein the instructions are further executable by the one or more processors to determine additional user input note data associated with the predetermined shape (Fig. 8 element 803; Col. 15-16, a third component); and update the note based on the additional user input note data (Col. 17 lines 56-67, Col. 18 lines 1-16, note written down in a text input box would take a feature of a third component). 
The above rejection also stands for the corresponding method of claim 5.
 
As to claim 16, Cho does not disclose the information handling device of claim 11, wherein the user input note data is removed from an application rendered in the display screen. 
However, Madan teaches the information handling device of claim 11, wherein the user input note data is removed from an application rendered in the display screen (Para. 0047, 0074, when sticky note is closed). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Madan to provide detaching/closing of the sticky note in the device disclosed by Cho/Zotov. The motivation would have been to close the sticky note. 
The above rejection also stands for the corresponding method of claim 6.

As to claim 17, Cho does not disclose the information handling device of claim 16, wherein the user input note data is removed from the application rendered in the display screen by a fading animation. 
However, Madan teaches wherein the user input note data is removed from the application rendered in the display screen by a fading animation (Para. 0074, fading out). 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to combine the teaching of closing an application by fading animation as taught by Madan in a device disclosed by Cho/Zotov. The motivation would have been to provide a visual feedback to a user that a note input box is closing. 
The above rejection also stands for the corresponding method of claim 7.
 
As to claim 18, Cho does not disclose the information handling device of claim 11, wherein the predetermined location is accessible from a desktop view of the information handling device.
However, Madan teaches the information handling device of claim 11, wherein the predetermined location is accessible from a desktop view of the information handling device (Para. 0063, desktop). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Madan to save the notes in the desktop view in the device disclosed by Cho/Zotov. The motivation would have been for easier access (Madan; Para. 0041).  
The above rejection also stands for the corresponding method of claim 8.

As to claim 9, Cho discloses wherein the user input note data provided in the predetermined location comprises user input note data bounded by the predetermined shape selected from the group consisting of a screen capture, handwritten user input, and machine readable text input (Fig. 2C, typed note is a machine readable text input).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Nielsen et al. (US 8,330,773 B2) discloses handwritten annotated data (Fig. 8 element 802).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625

/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625